Supreme Court of Florida
                                   ____________

                                  No. SC17-1142
                                  ____________

                            ANTON J. KRAWCZUK,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 31, 2018]



PER CURIAM.

      We have for review Anton J. Krawczuk’s appeal of the circuit court’s order

denying Krawczuk’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Krawczuk’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Krawczuk’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Krawczuk responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Krawczuk’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Krawczuk is not entitled to relief.

Krawczuk was sentenced to death following a jury’s unanimous recommendation

for death. Krawczuk v. State, 634 So. 2d 1070, 1072 (Fla. 1994). Krawczuk’s

sentence of death became final in 1994. Krawczuk v. Florida, 513 U.S. 881

(1994). Thus, Hurst does not apply retroactively to Krawczuk’s sentence of death.

See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of

Krawczuk’s motion.

      The Court having carefully considered all arguments raised by Krawczuk,

we caution that any rehearing motion containing reargument will be stricken. It is

so ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

                                        -2-
An Appeal from the Circuit Court in and for Lee County,
     Ramiro Mañalich, Judge - Case No. 361990CF002007000BCH

Neal Dupree, Capital Collateral Regional Counsel, Todd G. Scher and Scott Gavin,
Assistant Capital Collateral Regional Counsel, Southern Region, Fort Lauderdale,
Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Stephen D. Ake,
Senior Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-